                               IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA
                                        ABINGDON DIVISION

                   CRIMINAL MINUTES – ARRAIGNMENT / MOTION HEARING

 Case No.: 1:19CR00016                                                                     Date: 10/4/2019


 Defendant: Indivior Inc.                                       Counsel: James Wooley, Tom Bondurant,
            Indivior PLC                                        Jennifer DeGraw, Leigh Krahenbuhl, James
                                                                Loonam, Peter Romatowski, Dia Rasinariu



 PRESENT:          JUDGE:                      James P. Jones, USDJ TIME IN COURT: 9:35-10:57 a. m.
                   Deputy Clerk:               Lottie Lunsford                          (1 hour 22 minutes)
                   Court Reporter:             Donna Prather, OCR
                   U. S. Attorney:             Randy Ramseyer, Albert Mayer, Janine Myatt, Carol Wallack
                   USPO:                       N/A
                   Case Agent:                 Jeff Overbeck
                   Interpreter:                N/A


 Arraignment and plea entered to the Superseding Indictment through counsel.
 Defendants waives reading of Superseding Indictment

 DEFENDANT(S) PLEADS:

   DEF. #            GUILTY                NOT GUILTY             NOLO                      REMARKS
                                         All Counts
     1
                                         All Counts
     2

     3

     4



 A scheduling Order setting the trial and PTC in this case has previously been entered and parties are directed to
 advise the court if any adjustments need to be made to the deadlines.


 Court hears counsel on Sealed Motion (74) and (81) Motion to Dismiss. Court takes motions under advisement.
 Court adjourns.




Case 1:19-cr-00016-JPJ-PMS Document 190 Filed 10/04/19 Page 1 of 1 Pageid#: 1462
